Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/14/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-6) are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes 
“a controller that adjusts magnitude of high frequency power according to a result of detection of voltage of the high frequency power flowing through a power feeding passage that connects a high frequency power source and the ring-like member to each other”.
The specification does not however include any further information regarding a controller or control algorithm. 
For the purpose of this examination, it is interpreted that the claim requires a showing that application of frequency power is dependent upon the detection of voltage.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al (US 20160351404) in view of Maeda et al (US 20100326957).
Aramaki et al disclose a processing chamber in which plasma is generated, the processing chamber being disposed inside a vacuum container (Fig 1); 
a sample deck on which a wafer of an object of processing using the plasma is mounted, the sample deck being disposed in a lower part inside the processing chamber, the wafer being mounted on an upper surface of a projected part disposed at a center part of an upper part of the sample deck (131); 
an electrode that is supplied with high frequency power during processing of the wafer, the electrode being disposed inside the sample deck (111); 
a ring-like member made of a conductor disposed to surround the upper surface on an outer peripheral side of the projected part of the sample deck (132); The ring is embedded in a focus ring 113.
a first ring-like cover made of a dielectric body disposed to oppose and cover the ring-like member between the ring-like member and the processing chamber and between the ring-like member and an upper surface of the sample deck (153); 
Aramaki et al disclose a voltage monitor 136 to detect the amount of wear of the ring which is exposed to the plasma as discussed below:
“Further, it is possible to arrange a voltage monitor 136, which is a sensor to detect a voltage of a voltmeter or the like electrically connected to the power supply path, in the load impedance variable box 130, and to detect a variation of a load on the circuit of the high-frequency power passing through the plasma 116 from the high-frequency power source 127 using the detected voltage. Alternatively, it is possible to indirectly detect a change of the load from an initial stage at which the susceptor 113 is first used from a result of detecting a matching constant (for example, a capacitance value of the variable coil) inside the matching device 128 or a result of detecting the voltage value using the voltage monitor 138. Accordingly, it is possible to estimate the wear amount of the susceptor 113 from the initial stage. (Para [0060])

It is noted that when the ring 113 wears, it distorts the plasma sheath accordingly. This is disclosed in several figures from Fig 5-Fig 7C. It is noted that application of high frequency power to the conductive part (132) of the focus ring corresponding to wear or therefore depending upon detection of voltage at 136 allows for mitigating the bad effect of plasma sheath distortion (See Para [009]).
Therefore, having a controller that adjusts magnitude of high frequency power according to a result of detection of voltage of the high frequency power flowing through a power feeding passage that connects a high frequency power source and the ring-like member to each other, would have been obvious.
Aramaki et al do not disclose a second ring-like cover made of a conductor disposed to cover the first ring-like cover between the processing chamber and an upper surface of the first ring-like cover. 
Maeda et al disclose a processing chamber in which plasma is generated, the processing chamber being disposed inside a vacuum container (Fig 1); 
a sample deck on which a wafer of an object of processing using the plasma is mounted deck (5); 
an electrode that is supplied with high frequency power during processing of the wafer, the electrode being disposed inside the sample deck (5); 
a ring-like member made of a conductor disposed to surround the upper surface on an outer peripheral side of the projected part of the sample deck (52); The ring is embedded in a focus ring (Fig 4, 51, 54 and 62).
a first ring-like cover made of a dielectric body disposed to oppose and cover the ring-like member between the ring-like member and the processing chamber and between the ring-like member and an upper surface of the sample deck (54); 
a second ring-like cover made of a conductor disposed to cover the first ring-like cover between the processing chamber and an upper surface of the first ring-like cover (51); Focus ring 51 is conductive as being made of Si or SiC (Para [0051]).
It would have been obvious to a have conductive ring for ring 151 or above it as having Si focus ring is conventional for impedance control at the periphery for uniformity of processing. 
Maeda et al also disclose a controller (Fig 1 201 and para [0069]) which controls the magnitude of high frequency power and teach that in order to correct the tilting at the wafer edge portion caused by the wear, the bias voltage allocated to the focus ring 51 is raised (uppermost lines in FIGS. 5 and 6) (Para [67]). 
Regarding claim 2 dielectric body is disclosed in Aramaki et al 151. 
Regarding claim 3 being made integral or separable is within the capability of one of ordinary skill.  
According to in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP 2144.04 V.C making separable) it would have been obvious to one of ordinary skill in the art at the time the invention was made to design a two-piece separable showerhead clamp in order to obtain a simple to assemble and disassemble clamp unit. (Also see MPEP 2144.04 V.B making integral).

Still further, Maeda et al disclose that dielectric 54 could be made integrally with stage 55 (Para [0058]).
Regarding claim 4-5 the claimed structure and height is disclosed in several embodiments of Aramaki et al (See at least Fig 5-Fig 7C). 
Regarding claim 6 the third ring like member would be 150.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Application of high frequency power to focus ring to control plasma sheath shape is disclosed by Yokogawa (US 20100006225) on the basis of wear detected by change in current (Para [0007-0011]). 
Also, Ichino et al (US 20100203736) and Zhao et al (US 20190206703) disclose Application of high frequency power to focus ring to control plasma sheath shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716